Citation Nr: 0529405	
Decision Date: 11/02/05    Archive Date: 11/14/05	

DOCKET NO.  02-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as the residual of cervical spine injury. 

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person or 
at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In a decision of September 2003, the Board determined that 
new and material evidence had, in fact, been presented 
sufficient to reopen the veteran's previously denied claim of 
service connection for the residuals of cervical spine 
injury, and, in so doing, remanded the issue of service 
connection for a cervical spine disorder on a de novo basis 
to the RO for further development.  The issue of special 
monthly compensation based on the need for the regular aid 
and attendance of another person or at the housebound rate 
was, for all intents and purposes, held in abeyance pending 
completion of the adjudication of the issue of service 
connection for the residuals of cervical spine injury.  The 
case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or at 
the housebound rate is once again being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
The VA will notify you if further action is required on your 
part.  



FINDING OF FACT

A chronic disorder of the cervical spine as likely as not was 
caused by the veteran's period of active military service.  


CONCLUSION OF LAW

With the resolution of all reasonable doubt in the veteran's 
favor, a chronic cervical spine disability was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, in correspondence of May 2001, and in 
subsequent correspondence of January, February, and March 
2004, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by the VA, and the need for the veteran to advise 
VA of or submit any further evidence which pertained to his 
claims.

In light of the favorable decision of the cervical spine 
claim, and the remand of the special monthly compensation 
issue, the Board finds that no further discussion of VCAA 
compliance is necessary.


Factual Background

According to the veteran's DD Form 214, his military 
occupational specialty was that of light weapons Infantryman.  
Awards and commendations given the veteran include the Combat 
Infantryman Badge and the Parachute Badge.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of any disorder of the 
cervical spine.  At the time of a service separation 
examination in September 1967, the veteran's neck, spine, and 
musculoskeletal system were within normal limits, and no 
pertinent diagnoses were noted.

VA records covering the period from June to August 1992 show 
treatment during that time for cervical spine problems.  
During the course of a period of VA hospitalization in mid-
June 1992, it was noted that the veteran had presented with a 
history of 10 months of progressive weakness in his four 
extremities.  Reportedly, the veteran first experienced 
weakness in his lower extremities, in particular, on standing 
and sitting.  This progressed over the ensuing months to the 
veteran's upper extremities.  

A neurologic examination conducted at the time of admission 
showed intact cranial nerves with no evidence of any 
nystagmus.  Motor examination revealed 4+/5 strength in the 
upper extremities.  The right lower extremity displayed 4-/5 
strength, while the left lower extremity was 4+/5.  Noted at 
the time of examination was the presence of more weakness in 
the proximal muscles.  Sensation was decreased in the right 
lower extremity and in the trunk up to the C4 level.  Also 
noted were triceps, biceps and brachioradialis fasciculations 
in the right and left upper extremities.  At the time of 
examination, the veteran exhibited increased reflexes with 
sustained clonus in both lower extremities.  Babinski's were 
spontaneous  in both feet.  Radiographic studies of the 
veteran's cervical spine conducted at the time of admission 
showed evidence of longstanding disc degeneration between C4 
and C5 with associated spondylosis and encroachment upon the 
cervical foramina.  

Subsequent magnetic resonance imaging showed evidence of disc 
herniation at the level of the 4th and 5th cervical vertebrae 
resulting from spinal cord "enhancement" at the level of the 
lesion.  Neurosurgery was consulted, and recommended that the 
veteran undergo surgery as soon as possible to alleviate the 
noted compression.  However, the veteran felt that he had 
business to take care of at home prior to surgery, and was 
therefore discharged.  The pertinent diagnosis noted was 
cervical vertebrae 4-5 (C4-C5) disc herniation.  

During the course of a subsequent VA hospitalization in July 
and August 1992, it was noted that the veteran had undergone 
a C4-5 disc excision and fusion in July 1992.  

VA records covering the period from July 1993 to April 1994 
show treatment during that time for continued cervical spine 
problems.  In an entry of October 1993, the veteran 
complained of his right leg "locking up," in particular, when 
walking.  Also noted were complaints of numbness and 
difficulty distinguishing hot from cold.  According to the 
veteran, he had undergone C4-C5 disc surgery for similar 
complaints in 1990, with no real change following that 
surgery.  

On VA examination for the purpose of determining the 
veteran's housebound status or permanent need for regular aid 
and attendance in July 2000, there was noted a diagnosis of 
chronic neck pain secondary to cervical disc disease.  

A subsequent VA aid and attendance/housebound examination 
conducted in November 2000 was significant for diagnoses of 
cervical myopathy and degenerative joint disease of the spine 
and neck.

Received in April 2001 were copies of inservice morning 
reports showing treatment on at least one occasion for 
malaria, but no evidence of any cervical disc problems.

Following a review of the veteran's chart in February 2002, a 
VA physician wrote that, in addition to numerous (more than 
300) parachute jumps, the veteran gave a history of multiple 
injuries while serving on active duty in Vietnam.  
Reportedly, the most significant injuries in the veteran's 
current symptom complex consisted of a fall from a helicopter 
in which he hit his head, and an episode in which he jumped 
back from a scorpion strike, and hit his head on a rock.  

Regarding the question as to whether the veteran's cervical 
spondylosis and spinal cord compression were related to the 
aforementioned injuries, the physician opined that it was a 
"well known medical fact" that where there are head injuries, 
the cervical spine is considered to be injured until proven 
otherwise.  According to the physician, both of the veteran's 
head injuries consisted of hitting the back of his head, 
which would have forced his neck into flexion, the typical 
mechanism of injury resulting in spinal cord contusion.  
Accordingly, as arthritic changes occurred, there was further 
compromise of the spinal cord, resulting in clinical signs 
and symptoms such as those experienced by the veteran.  These 
consisted of spasticity, increased reflexes, weakness, and a 
tendency to fall.  

According to the VA physician, every parachute jump did not 
end with a "picture perfect" landing.  Those that didn't 
generally resulted in some minor, if not a major, injury.  
Injuries to the lower back which occurred as the result of an 
awkward landing resulted in repercussions up the spinal 
column to the cervical spine.  Among the veteran's current 
symptoms related to his inservice falls was cervical spinal 
cord compression from spondylosis.  

In correspondence of June 2002, one of the veteran's former 
service colleagues wrote that he had served under the veteran 
at Fort Bragg, North Carolina, where the veteran was a squad 
leader from August 1966 to 1967.  Reportedly, the veteran 
would volunteer for as many jumps as he could get during 
certain exercises.  According to the veteran's friend, he and 
the veteran had made as many as 5 to 7 jumps per day for a 
week and a half.  Also noted was that, prior to leaving for 
Vietnam, the veteran had participated in "at least 90 or 100 
jumps."  According to the veteran's friend, there was one 
jump during which the wind was too strong.  It was during 
this jump that the veteran hit the ground "hard," and was 
dragged for several hundred feet.  

In correspondence from another of the veteran's inservice 
colleagues, likewise dated in June 2002, it was noted that, 
while in Vietnam, he and the veteran had made a jump to 
maintain their "jump proficiency."

Received in June 2002 was another statement from one of the 
veteran's former service colleagues to the effect that, on 
one occasion, when flying onboard a "chopper" in Vietnam, 
the chopper came under heavy enemy fire, and was going down.  
According to the veteran's friend, the veteran realized this, 
and pushed him and several other raw recruits out of the 
chopper at approximately 30 feet so that they might avoid 
serious injury.  

Received in August 2003 were copies of a Duty Officer's Log 
showing that, in April 1966, a helicopter was downed by 
ground fire.  

A private physical therapy record dated in September 2003 was 
significant for a history of cervical fusion and diskectomy.  

At the time of a VA examination for the purpose of 
determining the veteran's need for the regular aid and 
attendance of another person and/or housebound status, there 
was noted the presence of decreased range of motion of the 
neck.  The pertinent diagnosis noted was spinal disc disease.

In correspondence of early October 2003, one of the veteran's 
former service colleagues wrote that, on one occasion, when 
he and the veteran were riding in a chopper which "took a 
hit" and went down, the veteran's quick thinking saved his 
fellow service members.  Also noted was that, later that same 
day, the veteran saved the pilot of the chopper.

Private magnetic resonance imaging of the cervical spine 
conducted in April 2004 showed evidence of cord compression 
and spinal stenosis at the level of the 5th and 6th cervical 
vertebrae, with evidence of a 1-centimeter focus of 
myelomalacia.  Also noted was a chronic fusion of the 4th and 
5th cervical vertebrae.

On VA orthopedic examination in April 2004, it was noted that 
the veteran's claims folder and service folder were 
available, and had been "thoroughly reviewed."  At the time 
of examination, the veteran complained of neck pain radiating 
to his left shoulder, arm, and left anterior chest wall.  
According to the veteran, the pain was constant, and at a 
level of 4 to 5 on a scale of 10 during daily activities, 
though, during flare-ups, it was 8 to 10.  Regarding its 
onset, the veteran was unclear as to when he first began to 
experience neck pain.  However, in 1992, he underwent 
cervical spine surgery.  At that time, the veteran complained 
of neck pain and gait impairment for approximately 18 months.  
Following the veteran's surgeries, his pain reportedly 
recurred.  Since that time, he had experienced progressive 
worsening of pain, in particular, over the course of the past 
4 or 5 years.

Noted at the time of examination was that the veteran's 
service folder contained no documentation of any trauma or 
treatment for neck problems.  However, his claims folder 
contained testimonies by others who had served with him in 
the 101st Airborne Division, as well as the 82nd Airborne 
Division.  Reportedly, the veteran engaged in several 
parachute jumps.  Moreover, in March 1966, he and his squad 
had to jump out of a chopper which was under heavy enemy fire 
prior to the chopper crashing.  

The veteran gave a history of several musculoskeletal 
injuries, sprains, and pains during the course of many 
parachute jumps.  According to the veteran, while in the 
field, you did not seek or receive any medical attention 
unless you had sustained a major injury.  In the veteran's 
opinion, his inservice injuries were the cause of his 
subsequent neck and back problems.  

On physical examination, the veteran walked using a walker, 
dragging his feet, and manifesting a spastic ataxic gait.  
Noted at the time of examination was that the veteran seemed 
to be in significant discomfort/pain while undressing.  
Muscle spasm was evident in the cervical muscles, as 
manifested by a straightening of the normal lordosis.  There 
was a 2-inch surgical scar on the right side of the veteran's 
neck.  Range of motion was restricted and guarded.  The 
pertinent diagnosis noted was cervical spinal stenosis with 
cord compression and myelopathy.  

According to the examiner, the veteran could ambulate with a 
walker, though he could not drive due to clonus in his ankles 
affecting his ability to use his foot in a sustained fashion 
on the gas or brake.  Regarding the onset, etiology, and 
relationship of the veteran's symptoms to his military 
service, the examiner commented that the veteran's military 
records showed no documentation of any treatment for neck 
injuries.  Nor was there documentation of any acute injury to 
the veteran's neck prior to his surgery in 1992.  However, 
the veteran did undertake several parachute jumps in the 
field while serving as a member of the 101st Airborne 
Division.  In addition, the veteran reportedly jumped out of 
a "shot down chopper."  According to the examiner, parachute 
jumps had an inherent risk of some injury.  

Included with the examination report was an article 
describing injuries sustained during parachute jumping.  That 
article noted that 16.9 percent of the injuries in parachute 
jumps were compression fractures of the thoracolumbar spine.  
In the opinion of the examiner, there was a "strong 
correlation" that the veteran's multiple minor injuries had a 
cumulative effect leading to chronic problems similar to 
degenerative disc disease.  Further noted was that it was 
"possible" that the veteran might have sustained numerous 
minor sprains and injuries during his practice jumps, as well 
as his jumps in the field.  In the examiner's opinion, the 
veteran's cervical spine disability was as likely as not due 
to injuries incurred during his military service.  

In correspondence of April 2005, a VA physician wrote that he 
had reviewed the veteran's medical records, including 
previous consultations by a neurologist, and a physical 
medicine /rehabilitation doctor.  The physician agreed 
"wholeheartedly" that the veteran's current neck arthritic 
complaints were consistent with his previously reported and 
documented injuries.  These included getting "blown out" of 
helicopters, with head and neck injuries, as well as the more 
"repetitive trauma" of 300-plus parachute/helicopter jumps.  
In the opinion of the VA physician, the veteran's problems 
with cervical spondylosis were a "direct result" of his 
previous military service.  

During the course of a videoconference hearing before the 
undersigned veteran's law judge in August 2005, the veteran 
offered testimony regarding the nature and etiology of his 
current cervical spine pathology.


Analysis

The veteran in this case seeks service connection for a 
disorder of the cervical spine, claimed as the residual of an 
inservice injury.  In pertinent part, it is argued that, 
while in service, the veteran was involved in a number of 
parachute jumps, as well as the downing of a "chopper," as a 
result of which he sustained various injuries to his cervical 
spine.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In order to prevail on an issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2005).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2005).  Where the 
Board determines that a preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the present case, service medical records fail to 
demonstrate the existence of a chronic cervical spine 
disability.  Moreover, there is no medical evidence 
establishing that, at any time during the veteran's period of 
active military service, he was involved in a "hard" 
parachute landing, or the downing of a "chopper."  
Nonetheless, an examination of the veteran's DD Form 214 
reveals that he has received the Combat Infantryman's Badge, 
as well as the Parachute Badge.  See 38 U.S.C.A. § 1154(b).  
In July 1992, the veteran underwent the surgical excision and 
fusion of a cervical disc.  Significantly, in a statement of 
February 2002, a VA physician indicated that the veteran had 
sustained "multiple injuries" while on active duty in Vietnam 
as the result of numerous parachute jumps.  According to that 
physician, injuries which occurred as the result of an 
awkward landing often resulted in repercussions up the spinal 
column extending to the cervical spine.  Accordingly, the 
veteran's cervical spine cord compression and spondylosis 
could reasonably be associated with such a fall.

The Board notes that, following a VA orthopedic examination 
in April 2004 (which examination involved a complete review 
of the veteran's claims and service folders), the examiner 
offered his opinion that the veteran's cervical spine 
disability was "as likely as not" the result of injuries 
sustained during military service.  Moreover, in a statement 
of April 2005, another VA physician wrote that she had 
reviewed the veteran's medical record, including previous 
medical consultations, and was of the opinion that the 
veteran's cervical spine problems were indeed the direct 
result of his previous military service.

As noted above, there is no indication that, at any time 
during the veteran's period of active military service, he 
sustained injury to his cervical spine.  Nonetheless, given 
the weight of current medical evidence, and, in particular, 
various opinions of evaluating VA physicians, the Board is of 
the opinion that the veteran's current cervical spine 
pathology as likely as not had its origin during his period 
of active military service.  Accordingly, service connection 
for the residuals of cervical spine injury is in order.  


ORDER

Service connection for the residuals of cervical spine injury 
is granted.  


REMAND

In addition to the above, the veteran in this case seeks 
special monthly compensation based on the need for the 
regular aid and attendance of another person or on being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002).  Special monthly 
compensation is also payable where the veteran has a single 
service-connected disability rated as 100 percent, without 
resort to individual unemployability, and, in addition:  (1) 
has a service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability, and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i) (2005).  

In the present case, service connection was and continues to 
be in effect for post-traumatic stress disorder, evaluated as 
100 percent disabling.  As per the aforementioned discussion, 
service connection is now additionally in effect for the 
residuals of injury to the cervical spine.  Inasmuch as that 
grant of service connection bears substantially on the 
veteran's entitlement to special compensation based on the 
need for regular aid and attendance or at the housebound 
rate, the RO must readjudicate that issue following its 
assignment of a rating for the veteran's now service-
connected residuals of cervical spine injury.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA neurologic examination in order to 
more accurately determine the current 
severity of the effects of his service-
connected cervical spine disability.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
distinguish between neurological symptoms 
from the service-connected cervical spine 
disorder versus symptoms from any 
nonservice-connected lumbosacral spine 
disorder.  The claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  

3.  The RO should then review the 
veteran's claim for special monthly 
compensation based on the need for the 
regular aid and attendance of another 
person or at the housebound rate.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in June 
2005.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


